          Case 1:21-cv-00532-SAG Document 90 Filed 08/23/21 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

------------------------------------------------   x
BRYCE CARRASCO,                                    :        Civil Action
         Plaintiff,                                :
    v.                                             :        Case No. 21-532 (SAG)
M&T BANK,                                        :
         Defendant.                              :
------------------------------------------------ x


        I.       Affidavit of Bryce Carrasco

        I, Bryce Carrasco, depose under penalty of perjury that the statements and facts set forth

herein are true and correct based on personal knowledge—

        I am twenty-four years old, am a citizen of the united states of America, a resident of the

state of Maryland in Anne Arundel County. I graduated from Loyola University (Md.) with a

Bachelor of Business Administration in Finance before starting my career in the investment

banking business with Oppenheimer & Co. where I worked full time until May 30, 2021. I

obtained Series 63 and 79 licensure with the Financial Industry Regulatory Authority (FINRA)

in August 2019. On March 2, 2021, I filed a complaint at the federal district courthouse located

at 101 West Lombard Street.

        In July 2020, I visited a M&T Bank branch office location situated on the corner of Light

and Redwood Street in Baltimore City, which was located in the same building where I lived at

the time. I met with Drew Solstice after I told him that I was interested in learning about
         Case 1:21-cv-00532-SAG Document 90 Filed 08/23/21 Page 2 of 13



obtaining a term sheet for $3,500 revolving credit facility.1 He told me that M&T had a special

promotion for 0% APR and no monthly fees for twelve months. I directly asked him if there

would be any minimum payment requirement, and he told me there would be no minimum

payment requirement. He recommended that I complete an application to request any balance

transfers, and I provided basic contact information and requested a $2,200 balance transfer per

his advice. I was not provided with a copy of the application during the meeting with Solice.

       After the first meeting with Drew Solice, I did not receive any communications from him

or M&T for approximately two weeks, so I revisited the M&T branch and asked if there were

any updates they could provide regarding the application status. I was informed that my

application was on hold and that Drew had attempted to call me and left a voicemail, to which I

replied that I never received a voicemail from him. He then told me that M&T needed to more

information before approving the application, and requested that I provide him with my two most

recent pay stubs, which I did on July 13, 2020 via electronic mail. See exhibit A, 001. On July

19, I emailed Drew again to follow up on the application status, as I had not heard back

regarding its status since providing him with the pay stubs the week before. On July 20, 2020,

Drew Solice sent an email saying ‘the application is approved and the card is on the way.” Later

the same day, I emailed him again asking if there was a way I could look at documentation

online. He replied saying that with a credit card there was no further documentation and that I

would receive a letter in the mail with my approval information. Exhibit A, 007.




1
 For context, the credit card with Bank of America had a limit of $3,500 and was the first credit
card Plaintiff had opened in his entire life (August 2019). BofA card was opened under a 12-
month promotion and there was no minimum payment requirement under that account.


                                                2
         Case 1:21-cv-00532-SAG Document 90 Filed 08/23/21 Page 3 of 13



       Thereafter, I received a one-page letter through the U.S. mail system which had a plastic

M&T credit card glued to the front page. The letter was two-sided, and provided instructions on

how to activate the credit card and on the reverse side included information about the interest

rates and fees associated with the card. See exhibit B.

       M&T’s brochures, advertisements, and marketing materials stated that the card would be

subject to 0% APR in the first twelve billing cycles, which means that the annualized cost of

credit would be 0%, based on the definition of annual percentage rate pursuant to the Truth in

Lending Act. Therefore, in retrospect of the subsequent dealings and debt collection letters sent

by M&T, it is clear that M&T did not intend to actually provide the offer which was advertised,

and thus the agreement was not enforceable as a result because it was illegal.

       Under Maryland law, to establish a claim for fraudulent misrepresentation, a plaintiff

must prove that (1) the defendant made a false representation to the plaintiff, (2) that its falsity

was either known to the defendant or that the representation was made with reckless indifference

as to its truth, (3) the misrepresentation was made for the purpose of defrauding the plaintiff, (4)

the plaintiff took action in justifiable reliance on the misrepresentation, and (5) the plaintiff

suffered damages as a result of the defendant’s misrepresentation.

       As to M&T, (1) the representation made by Drew Solice that there would not be

minimum payment requirements was false, (2) the representation was made knowingly false, (3)

the misrepresentation was made to defraud Plaintiff into entering into the credit transaction with

M&T, whereas he would not have decided to enter into the transaction had M&T not made the

misrepresentation that it did, (4) plaintiff was justified in relying on the representation and (5) the

plaintiff suffered damages as a result of the misrepresentation, including harm to his reputation,

invasion of his right to enter into honest contracts, invasion of federally protected interest in




                                                   3
         Case 1:21-cv-00532-SAG Document 90 Filed 08/23/21 Page 4 of 13



making informed decisions with accurate information as to the cost of credit, in addition to

emotional distress resulting therefrom.

       The second instance of fraud occurred in a letter dated November 5, 2020, ECF 21-4 at 5,

where M&T made a misrepresentation by saying that “if you do not resolve the payment default

described above, we may pursue our remedies pursuant to your credit agreement,” which was

false as revealed by the fact that M&T had no documents which evidenced the credit agreement,

and therefore made a statement of fact when it knew that the fact did not exist, for the purpose of

causing Plaintiff to make payments which were not actually legally payable and had not been

agreed to as required by law. Another instance of fraudulent misrepresentation occurred in a

letter dated November 16, 2020, ECF 21-4 at 6, which made threat which represents an act of

blackmail, “to comply with the terms of the credit agreement and to prevent further damage to

your credit, $172.00 must be paid immediately,” which amounts to both a threat of blackmail and

a fraudulent misrepresentation of a non-existent fact, in asserting that there existed a credit

agreement and there were repayment terms which the account was subject, both statements being

false and knowingly so with the intent to induce Plaintiff into making a payment which was not

legally owed.

       Another fraudulent misrepresentation can be found in the account opening letter, which

states that the annual percentage rate on the account is 0%, which the record proves was not true,

as evidenced by the cash flow schedule below, which equates to a cost of credit equal to 17.9%,

which is a material difference from 0%, which resulted in the defrauding of the plaintiff and

causing him to enter into a credit transaction based on false advertisements, which also represent

an unfair method of competition against lenders who do not use fraudulent misrepresentations

and disclose all material terms and state the cost of borrowing correctly pursuant to federal law.




                                                  4
         Case 1:21-cv-00532-SAG Document 90 Filed 08/23/21 Page 5 of 13



        Cash Flow Schedule (Actual)
                                                             Net
            Date        Description                   Cash Flow
          8/4/2020      Balance Transfer              ($2,200.00)
         12/23/2020     Payment                         $231.00
          1/15/2021     Payment                           $60.00
          2/8/2021      Payment                           $60.00
          2/23/2021     Payment                           $60.00
          3/23/2021     Payment                        $2,017.08
          Internal Rate of Return:                       17.9%

       Pursuant to regulation Z, the annual percentage rate “is a measure of the cost of credit,

expressed as a yearly rate.” 12 CFR § 1026.14. In other words, it is meant to represent an

annualized rate of return as measured by cash flows to the lender throughout the course of the

loan, and in this case, the cash flows to M&T produce an annualized internal rate of return equal

to 17.9% when it was advertised as being 0%, which is a material and fraudulent

misrepresentation.

       As a result of the aforementioned established and undisputed facts, the contract entered

into was delegitimized when it was revealed that the promises and representations made at the

time the transaction was consummated were not in accordance with the truth and in violation of

federal statute, thereby causing plaintiff to take an action which was detrimental and resulted in

material harm being incurred.

       II.     Inadmissible Evidence

       Plaintiff objects to the admissibility of the exhibits presented by M&T because of the fact

that M&T has altered documents and has attempted to manipulate the record by presenting

documents it has no personal knowledge of and because the exhibits are manipulated in a way

that is highly prejudicial to Plaintiff (e.g., by highlighting certain portions selected items, which




                                                  5
         Case 1:21-cv-00532-SAG Document 90 Filed 08/23/21 Page 6 of 13



misrepresents the information by selectively identifying facts while ignoring others which give

context to the meanings).

       1.      Exhibit 1 of M&T’s cross motion should be disregarded because it is a

manipulated version of a document which plaintiff offered in discovery, and is a document

which M&T has no personal knowledge of the authenticity of. In addition, the exhibit poses a

risk of confusing the issues and is cumulative, and therefore should be excluded because its risk

of unfair prejudice substantially outweighs the probative value of the exhibit, and therefore

Exhibit 1 should be disregarded by the Court pursuant to FRE 401, 402 and 403.

       2.      Exhibit 2 of M&T’s cross motion for summary judgment must be excluded

because it is intentionally misleading, falsifies documents the contents of which it has no

personal knowledge of and moreover should be disregard by the Court pursuant to FRE 403.

       3.      Exhibit 3 of M&T’s cross motion for summary judgment must be excluded under

Federal Rule of Evidence 806 because it constitutes inadmissible hearsay; is not what the

defendant represents it to be; is intentionally misleading; was already presented by the Plaintiff

for the limited purpose of attacking M&T’s credibility; has no probative value on the material

facts of this action; attempts to falsify evidence; is sanctionable under the Federal Rules of Civil

Procedure; represents improper circumstantial evidence used to draw special inferences; and

most importantly M&T has no personal knowledge of its authenticity or genuineness. Therefore,

it should be disregarded by the court under FRE 403. The document itself was originally

presented by Plaintiff to show that M&T had no actual knowledge of the agreement governing

the credit card and shows that the representations made when Plaintiff applied for the credit card

were all based in fraud. The record shows that M&T and its counsel have intentionally engaged

in an effort to perpetrate fraud on this Court.




                                                  6
          Case 1:21-cv-00532-SAG Document 90 Filed 08/23/21 Page 7 of 13



         4.     Exhibits 4, 6, 10, 12, 15, 25 should be excluded because they are not relevant; are

fraudulent and represent unlawful contract adhesion aimed at misrepresenting their authenticity

and legitimacy using a cloak of “normal course” business records; are used to intentionally

mislead by presenting information dishonestly; and constitute a knowing and intentional effort to

defraud this Court and manipulate the public record. The court should disregard the exhibits

under FRE 403 for lack of any probative value and will result in manifest injustice if admitted

into evidence and allow for the fraudulent manipulation to cloud the record of a federal district

court.

         III.   Facts

         The evidence on the record shows that M&T did not report that Plaintiff was disputing

the reported information when reporting the results of its reinvestigation to the credit reporting

agencies. This violates the FCRA as a matter of law. Saunders v. Branch Banking & Trust Co. of

VA (4th Cir. 2008); Gorman v. Wolpoff & Abramson, LLP, (9th Cir. 2009); Seamans v. Temple

University (3d Cir. 2014); Long v. Pendrick Capital Partners II, LLC, (D. Md. 2019); Wood v.

Credit One Bank (E.D. Va. 2017); Hrebal v. Nationstar Mortgage LLC (D. Minn. 2019);

Ballinger v. Ocwen Loan Servs., LLC, No. 15-cv-252 (JAJ/HCA), Doc. No. 190 at 12-15 (S.D.

Iowa Sept. 25, 2017); Vasquez-Estrada v. Collecto, Inc., No. 14-cv-1422 (ST), 2015 WL

6163971, at *5-6 (D. Or. Oct. 20, 2015).

         M&T makes an assertion which is a knowingly false statement when it purports to make

presumptions as to past events which it has no personal knowledge of, such as what the account

application contained or consisted of, as suggested in the first sentence of M&T’s cross motion

under section with subtitle “Plaintiff’s Credit Card Agreement,” which asserts to form part of a

“statement of undisputed material facts” which amounts to a compilation of inferences, one




                                                 7
         Case 1:21-cv-00532-SAG Document 90 Filed 08/23/21 Page 8 of 13



building upon another, with no specific facts which are admissible in evidence, and repeatedly

cites to pleadings in supporting the inferences, or otherwise citing to evidence which it has no

personal knowledge regarding and instead superimposing a false presumption as to the

authenticity of the underlying materials themselves, all of which in an effort to deceive and

misrepresent factual matters in a federal lawsuit, intentionally and in bad faith.

       M&T goes on to reach the conclusion that “because the terms of his credit agreement

bind plaintiff as a matter of law, his disputes are not bona fide.” While failing to provide citation

to any supporting evidence or legal authorities.

       Another baseless assertion follows directly after, “that M&T did not also report that

Plaintiff was disputing the underlying obligation to make payments on the credit card does not

violate the FCRA.” This ostensibly seems to be based on pure opinions and has no basis in law

or fact, and has no evidence which could possibly support the argument that the credit agreement

was binding on Plaintiff in any way at all. One of the fundamental pre requisites to the formation

of any contract is a meeting of the minds which reflects mutual assent of two parties, which is

completely lacking in this case, as M&T has no evidence that such mutual assent ever took place

with respect to any minimum payment requirement.

       That M&T uses the credit agreement which Plaintiff filed as ECF 15-5 is not admissible

because the document which it represents as being the credit agreement is a falsified copy of a

document which was presented solely for the limited purpose of attacking the credibility of M&T

since they had sent a different credit agreement from the one which was found in Plaintiff’s

apartment in February of 2021, showing that M&T had no record or documentary evidence to

support any of the claims it made in the various debt collection letters and that it knowingly

made repeated fraudulent misrepresentations of fact as part of its predatory lending strategy




                                                   8
         Case 1:21-cv-00532-SAG Document 90 Filed 08/23/21 Page 9 of 13



which targeted Plaintiff via blackmail and defamation of his character and reputation through

derogatory credit reporting.

       The main thrust of the argument set forth by M&T is its assertion that “Plaintiff’s receipt

and acceptance of the credit card agreement is clear,” which is completely without any evidence

in support and relies on fabricated evidence without anyone from M&T subscribing to having

personal knowledge of the contents of any credit agreement. To drive the point home, the senior

management team in the consumer lending division of M&T tried to fabricate facts in the letter

dated February 5, 2020 Re: CFPB Compl. No. 210129-5993986, where in the second bullet point

M&T states “the enclosed M&T Bank Visa Credit Card Agreement would have been mailed to

you with your credit card” – key words “would have” suggest that the presumption that the

agreement was actually mailed to plaintiff has no basis in personal knowledge and the fact that

there was not one single employee at M&T who could provide me with a copy of the credit

agreement for my account reveals the fact that it essentially treats every consumer credit account

the same way, using an automated system which does not take into account the nuances inherent

in different agreements which is blatantly in violation of federal law and systematically violates

the rights of consumers and does so with malicious intent for the sole object of unjust self-

enrichment through coercive and deceptive means.

       M&T has requested Plaintiff to provide another example of an illegal advertisement,

which is attached hereto as exhibit C.

       Reputations are ephemeral. If they are to be kept healthy and sound, they must be

watered by good deeds and constant devotion. It is far easier to destroy a good reputation than to

build one. The totality of M&T’s conduct represents a long train of abuses and repeated injuries,




                                                 9
        Case 1:21-cv-00532-SAG Document 90 Filed 08/23/21 Page 10 of 13



which is simply a reflection of the rapacious character of this enterprise and its utter lack of any

consideration as to the irreparable harm it has caused Plaintiff to suffer.

       Two reasonable minds could not differ as to whether M&T’s omission of the disputed

nature of the account was materially misleading so as to constitute a violation of § 1681s-2(b).

Saunders v. Branching Banking & Trust Co. of VA., 526 F.3d 142, 149-150 (4th Cir. 2008);

Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163 (9th Cir. 2009); Seamans v.

Temple University, 744 F.3d 853, 867 (3d Cir. 2014) (“the fact that a furnisher is affirmatively

obligated to flag an account as disputed under § 1681s-2(a) does not undermine the conclusion

that a failure to flag the account as disputed also constitutes a material inaccuracy under § 1681s-

2(b)”); see also Hrebal v. Nationstar Mortg. L.L.C., 385 F. Supp. 3d 849 (D. Minn. 2019), on

reconsideration, Hrebal v. Seterus, Inc., 598 B.R. 252 (D. Minn.) (reversing earlier opinion and

granting consumer summary judgment for furnisher’s failure to report consumer’s bona fide

dispute; while acknowledging the “fair point that furnishers should not be required to ‘resolve’

complex legal disputes as part of their ‘reasonable investigation,’ the mere existence of a

complex legal dispute in the background of a consumer credit dispute does not prevent a

furnisher’s agent from thoroughly investigating that dispute and then determining that the dispute

is ‘bona fide’ or ‘potentially meritorious’”).

       For plaintiff to make a claim under the FCRA, 15 U.S.C. § 1681s-2(b), he must prove,

       (1)     He submitted a dispute with the consumer reporting agency,

       (2)     furnisher received notification of the dispute from the consumer reporting agency,

and

       (3)     furnisher failed to modify or correct inaccurate information.

       Long v. Pendrick (D. Md. 2019).




                                                 10
        Case 1:21-cv-00532-SAG Document 90 Filed 08/23/21 Page 11 of 13



       Plaintiff argues that he has shown the court that summary judgment is warranted, and

furthermore identified the factual basis for the assertion in his motion for summary judgment.

M&T has not properly established the existence of a genuine dispute of material fact and

therefore the Court must grant summary judgment. A dispute is genuine if a reasonable jury

could return a verdict for the adverse party. Moreover, the nonmoving party (M&T) must rely on

more than conclusory allegations, mere speculation, the building of one inference upon another,

or the mere existence of a scintilla of evidence. Humphreys & Partners Architects, L.P. v.

Lessard Design, Inc., 790 F.3d 532, 540 (4th Cir. 2015).

       The credit agreement which M&T claims is binding as a matter of law is an illegal

contract which violates the basic covenant of good faith and fair dealing requisite to any contract

being formed and being enforceable as a matter of law. The contract does not have a date and

Plaintiff did not receive the agreement until February 2021, and the terms were never actually

binding on the plaintiff. The credit agreement is simply a pretext and an artifice of deceit used to

perpetrate its program of fraud and coercion.

       First, the Credit Agreement does not have a date and does not even have Plaintiff’s name

on it. There are no page numbers which makes the task of referencing sections of the Agreement

unreasonably burdensome, which is intentional to obfuscate and confuse customers, in bad faith

and not in the interest of commerce. “Payment Due Date” is defined under the heading “Paying

Interest,” so it creates the impression that the Payment Due Date is applicable to interest charges,

and it is not reasonable to hold a card holder responsible for making the conclusion that the

Payment Due Date also applies to amounts calculated as a percentage of the Outstanding Balance

(mandatory amortization), and that failure to meet the same deadlines for interest expenses are

also to be applied to those amounts which are effectively repayments of principal outstanding,




                                                 11
        Case 1:21-cv-00532-SAG Document 90 Filed 08/23/21 Page 12 of 13



and would resemble a mandatory amortization provision, but there is not clear section outlining

the mandatory amortization requirements and thus it is baseless to make the claim that events of

default are triggered by failing to make mandatory amortization payments on the same terms as

interest expenses.

       According to the Agreement, you will be in default if “We [M&T] believe Your ability to

pay what is owed under this Agreement has been substantially reduced” which means whenever

the Defendant feels like saying you are in default, you are in default and they have the right to

accelerate the outstanding balanced owed immediately. This is inequitable and unlawful and

violates the most fundamental protections of consumers and their ability to make informed credit

decisions. M&T basically blackmails its customers through defamatory reporting to the credit

bureaus to unfairly ruin your credit and limit your economic opportunities, simply because they

thought you might not be able to pay a certain amount which is ill-defined.

       “Minimum Monthly Payment,” as defined in the credit agreement, does not include a

definition for the Payment Due Date associated with such a Minimum Monthly Payment, such as

the “Payment Due Date” defined under the section “Paying Interest” so it is not reasonably

possible to determine any date by which such payment, when not accounted for as an interest

charge, shall be due, or when failure to pay such non-interest portion of the minimum monthly

payment would give rise to an event of default. Therefore, Plaintiff was unfairly, unreasonably

and irrationally expected to determine the dates which minimum payments, that are not interest

charges, would be due, and to make such payments before a payment due date which is not

defined in the credit agreement.

       Summary judgment must be entered because M&T has not shown that there exists the

presence of a genuine dispute of material fact. Indeed, M&T sets forth twenty-four pages of




                                                 12
        Case 1:21-cv-00532-SAG Document 90 Filed 08/23/21 Page 13 of 13



arguments concerning issues which are immaterial to its liability under the Fair Credit Reporting

Act and constitutes an attempt to use formal pleading as a means to delay recovery of the just

demands of Plaintiff.

       IV.     Conclusion and Certification

       For the reasons stated above, it is requested that the Court grant summary judgment on all

claims in favor of the Plaintiff and enter final judgment for the relief that the Court deems just

and fair. The factual record lays bare the absence of a genuine dispute of material fact.

       I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on August 23, 2021. /s/Bryce Carrasco.

                                         Bryce Carrasco
                                       334 Ternwing Drive
                                     Arnold, Maryland 21012
                                    bocarrasco47@outlook.com
                                           410-858-7432




                                                 13
